Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors relied upon to make a determination of enablement include, but are not limited to:

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	See MPEP 2164.
	In the instant case, the breadth of the claims includes superconductors exhibiting an amount of heat required to raise temperature from 77 to 300 K (claim 1) and a mean thermal conductivity as recited in claim 2. The superconductor art has a high level of unpredictability. The amount of direction provided by the inventor does not provide sufficient written description to convey that applicant was in possession of such material, nor does it sufficiently provide details to enable one skilled in the art to make or use the material as claimed. Specifically, mean thermal conductivity as defined by applicant is a measure of the materials and thicknesses of the layers of the superconductor wire. See specification at page 3, paragraph 0013. However, no thicknesses are recited in the specification. Additionally, the quantity of experimentation needed to make or use the invention is prohibitive given the nature of the predictability in the art, level of ordinary skill in the art, and the nature of invention. 
	In summary, the disclosure provided does not provide sufficient written description to convey that applicant was in possession of such material, nor does it sufficiently provide details to enable one skilled in the art to make or use the material as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2015/0357092) in view of Sargent (US 7522393) and Otto (US 2016/0141080).
Regarding claims 1 and 3, Kurihara teaches a superconducting wire with a tape like shape (para. 0035, fig. 1). Regarding the limitation of the claimed amount of heat required to raise the temperature from 77 to 300 K, Kurihara teaches that the superconductor tape comprises a metal substrate (para. 0037), intermediate layer (eg. YSZ, CeO2; para. 0042), and YBCO superconductor layer (para. 0044) wherein a layer of silver stabilizer and copper stabilizer surround the superconductor tape (para. 0017, 0119, 0120). This superconductor tape structure appears substantially similar to that of the claimed invention. See specification at page 5-7.
Additionally, Kurihara teaches that the superconductor coil comprising a tape wherein the heat produced by quench (temperature of liquid nitrogen to room temperature) is controlled for the purpose of avoiding burn out (para. 0003, 0022).
Additionally, Sargent teaches a fault current limiter superconductor (abstract) wherein the length of the superconductor is inversely proportional to heat produced (col. 6, lines 1-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide dimensions of the wire of Kurihara such that the wire exhibits an amount of heat produced during a quench overlapping with the claimed range in order to avoid burnout as taught by Kurihara and because Sargent teaches the length of the superconductor is inversely proportional to heat produced.
Additionally, Kurihara teaches that the superconducting wire has a length of 1 m (para. 0116).
Kurihara fails to teach the claimed width.
Otto, however, teaches a superconductor wire (abstract) wherein the superconducting tape has a width of 2-5 mm (para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor tape of Kurihara having a width of 2-5 mm in order to provide a configuration known in the art as taught by Otto.
As the prior art teaches that the amount of heat can be controlled by the length of the superconductor (Sargent) and the prior art teaches the dimensions and materials of the superconductor (Kurihara and Otto) that are substantially similar to the invention, it appears that the properties of the superconductor of the prior art are substantially similar to the properties of applicant’s superconductor as claimed.
Regarding claim 2, it appears that the thermal conductivity of the superconductor wire of Kurihara would be substantially similar to that claimed as the superconductor materials of Kurihara are substantially similar to the materials of the claimed superconductor as described above. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2015/0357092) in view of Sargent (US 7522393) and Otto (US 2016/0141080) in view of Tanaka (US 6194985).
Kurihara teaches a superconducting coil comprising a superconducting wire according to claim 1 (para. 0004). 
Kurihara teaches a superconducting wire with a tape like shape (para. 0035, fig. 1). Regarding the limitation of the claimed amount of heat required to raise the temperature from 77 to 300 K, Kurihara teaches that the superconductor tape comprises a metal substrate (para. 0037), intermediate layer (eg. YSZ, CeO2; para. 0042), and YBCO superconductor layer (para. 0044) wherein a layer of silver stabilizer and copper stabilizer surround the superconductor tape (para. 0017, 0119, 0120). This superconductor tape structure appears substantially similar to that of the claimed invention. See specification at page 5-7.
Additionally, Kurihara teaches that the superconductor coil comprising a tape wherein the heat produced by quench (temperature of liquid nitrogen to room temperature) is controlled for the purpose of avoiding burn out (para. 0003, 0022).
Additionally, Sargent teaches a fault current limiter superconductor (abstract) wherein the length of the superconductor is inversely proportional to heat produced (col. 6, lines 1-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide dimensions of the wire of Kurihara such that the wire exhibits an amount of heat produced during a quench overlapping with the claimed range in order to avoid burnout as taught by Kurihara and because Sargent teaches the length of the superconductor is inversely proportional to heat produced.
Additionally, Kurihara teaches that the superconducting wire has a length of 1 m (para. 0116).
Kurihara fails to teach the claimed width.
Otto, however, teaches a superconductor wire (abstract) wherein the superconducting tape has a width of 2-5 mm (para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor tape of Kurihara having a width of 2-5 mm in order to provide a configuration known in the art as taught by Otto.
As the prior art teaches that the amount of heat can be controlled by the length of the superconductor (Sargent) and the prior art teaches the dimensions and materials of the superconductor (Kurihara and Otto) that are substantially similar to the invention, it appears that the properties of the superconductor of the prior art are substantially similar to the properties of applicant’s superconductor as claimed.
Kurihara fails to teach an insulator wherein the superconductor is wound to have a spiral shape with a space being interposed between windings of the superconducting wire and the space is filled with the insulator.
Tanaka, however, teaches a superconducting coil (abstract) wherein the superconducting wire is wound to have a spiral shape with a space being interposed between windings of the superconductor wire and space is filled with the insulator (fig. 2, #1, 2; col. 8, lines 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconducting wire is wound to have a spiral shape with a space being interposed between windings of the superconductor wire and space is filled with the insulator in Kurihara in order to provide a configuration known in the art as taught by Tanaka.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2015/0357092) in view of Sargent (US 7522393) and Otto (US 2016/0141080) and Honda (US 2015/0162518).
Kurihara teaches a superconducting wire as described above in claim 1.
The instant specification recites that the substrate is a clad substrate comprising SUS/Cu/Ni (Specification at page 5, paragraph 0020). If this clad material is required for the properties of claim 1 and 2, Honda will be applied herein.
Honda teaches a superconductor wire (para. 0002) wherein the substrate comprises SUS/Cu/Ni (para. 0064).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the substrate comprises SUS/Cu/Ni in Kurihara in order to provide a configuration known in the art as taught by Honda.
As the prior art teaches that the amount of heat can be controlled by the length of the superconductor (Sargent) and the prior art teaches the dimensions and materials of the superconductor (Kurihara, Otto, Honda) that are substantially similar to the invention, it appears that the properties of the superconductor of the prior art are substantially similar to the properties of applicant’s superconductor as claimed.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2015/0357092) in view of Sargent (US 7522393) and Otto (US 2016/0141080) in view of Tanaka (US 6194985) and Honda.
Kurihara teaches a superconducting coil comprising a superconducting wire according to claim 1 (para. 0004). 
Kurihara teaches a superconducting wire with a tape like shape (para. 0035, fig. 1). Regarding the limitation of the claimed amount of heat required to raise the temperature from 77 to 300 K, Kurihara teaches that the superconductor tape comprises a metal substrate (para. 0037), intermediate layer (eg. YSZ, CeO2; para. 0042), and YBCO superconductor layer (para. 0044) wherein a layer of silver stabilizer and copper stabilizer surround the superconductor tape (para. 0017, 0119, 0120). This superconductor tape structure appears substantially similar to that of the claimed invention. See specification at page 5-7.
Additionally, Kurihara teaches that the superconductor coil comprising a tape wherein the heat produced by quench (temperature of liquid nitrogen to room temperature) is controlled for the purpose of avoiding burn out (para. 0003, 0022).
Additionally, Sargent teaches a fault current limiter superconductor (abstract) wherein the length of the superconductor is inversely proportional to heat produced (col. 6, lines 1-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide dimensions of the wire of Kurihara such that the wire exhibits an amount of heat produced during a quench overlapping with the claimed range in order to avoid burnout as taught by Kurihara and because Sargent teaches the length of the superconductor is inversely proportional to heat produced.
Additionally, Kurihara teaches that the superconducting wire has a length of 1 m (para. 0116).
Kurihara fails to teach the claimed width.
Otto, however, teaches a superconductor wire (abstract) wherein the superconducting tape has a width of 2-5 mm (para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor tape of Kurihara having a width of 2-5 mm in order to provide a configuration known in the art as taught by Otto.
Kurihara teaches a superconducting wire as described above in claim 1.
The instant specification recites that the substrate is a clad substrate comprising SUS/Cu/Ni (Specification at page 5, paragraph 0020). If this clad material is required for the properties of claim 1 and 2, Honda will be applied herein.
Honda teaches a superconductor wire (para. 0002) wherein the substrate comprises SUS/Cu/Ni (para. 0064).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the substrate comprises SUS/Cu/Ni in Kurihara in order to provide a configuration known in the art as taught by Honda.
As the prior art teaches that the amount of heat can be controlled by the length of the superconductor (Sargent) and the prior art teaches the dimensions and materials of the superconductor (Kurihara, Otto, Honda) that are substantially similar to the invention, it appears that the properties of the superconductor of the prior art are substantially similar to the properties of applicant’s superconductor as claimed.
Kurihara fails to teach an insulator wherein the superconductor is wound to have a spiral shape with a space being interposed between windings of the superconducting wire and the space is filled with the insulator.
Tanaka, however, teaches a superconducting coil (abstract) wherein the superconducting wire is wound to have a spiral shape with a space being interposed between windings of the superconductor wire and space is filled with the insulator (fig. 2, #1, 2; col. 8, lines 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconducting wire is wound to have a spiral shape with a space being interposed between windings of the superconductor wire and space is filled with the insulator in Kurihara in order to provide a configuration known in the art as taught by Tanaka.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2015/0357092) in view of Sargent (US 7522393) and Otto (US 2016/0141080) and Honda (US 2015/0162518) and Gauss (US 6584333).
Kurihara teaches a superconducting wire as described above in claim 1.
The instant specification recites that the substrate is a clad substrate comprising SUS/Cu/Ni (Specification at page 5, paragraph 0020). If this clad material is required for the properties of claim 1 and 2, Honda will be applied herein.
Honda teaches a superconductor wire (para. 0002) wherein the substrate comprises SUS/Cu/Ni (para. 0064).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the substrate comprises SUS/Cu/Ni in Kurihara in order to provide a configuration known in the art as taught by Honda.
As the prior art teaches that the amount of heat can be controlled by the length of the superconductor (Sargent) and the prior art teaches the dimensions and materials of the superconductor (Kurihara, Otto, Honda) that are substantially similar to the invention, it appears that the properties of the superconductor of the prior art are substantially similar to the properties of applicant’s superconductor as claimed.
Regarding claim 2, if the prior art fails to teach the claimed thermal conductivity Gauss will be applied herein. The instant specification recites that thermal conductivity is a result of the materials of the layers and the thickness of the layers. See specification at page 3, paragraph 0014. 
Gauss teaches a superconductor component (abstract) wherein larger layer thicknesses result in higher thermal conductivity (col. 12, lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the thicknesses of the layers of the superconductor wire components of Kurihara in order to provide a mean thermal conductivity overlapping with the claimed range through routine experimentation based on the end use of the product as taught by Gauss.
Additionally, if the thermal conductivity of claim 3 is required to meet the amount of heat recited in claim 1, the rejection is applied herein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2015/0357092) in view of Sargent (US 7522393) and Otto (US 2016/0141080) in view of Tanaka (US 6194985) and Honda and Gauss .
Kurihara teaches a superconducting coil comprising a superconducting wire according to claim 1 (para. 0004). 
Kurihara teaches a superconducting wire with a tape like shape (para. 0035, fig. 1). Regarding the limitation of the claimed amount of heat required to raise the temperature from 77 to 300 K, Kurihara teaches that the superconductor tape comprises a metal substrate (para. 0037), intermediate layer (eg. YSZ, CeO2; para. 0042), and YBCO superconductor layer (para. 0044) wherein a layer of silver stabilizer and copper stabilizer surround the superconductor tape (para. 0017, 0119, 0120). This superconductor tape structure appears substantially similar to that of the claimed invention. See specification at page 5-7.
Additionally, Kurihara teaches that the superconductor coil comprising a tape wherein the heat produced by quench (temperature of liquid nitrogen to room temperature) is controlled for the purpose of avoiding burn out (para. 0003, 0022).
Additionally, Sargent teaches a fault current limiter superconductor (abstract) wherein the length of the superconductor is inversely proportional to heat produced (col. 6, lines 1-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide dimensions of the wire of Kurihara such that the wire exhibits an amount of heat produced during a quench overlapping with the claimed range in order to avoid burnout as taught by Kurihara and because Sargent teaches the length of the superconductor is inversely proportional to heat produced.
Additionally, Kurihara teaches that the superconducting wire has a length of 1 m (para. 0116).
Kurihara fails to teach the claimed width.
Otto, however, teaches a superconductor wire (abstract) wherein the superconducting tape has a width of 2-5 mm (para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor tape of Kurihara having a width of 2-5 mm in order to provide a configuration known in the art as taught by Otto.
Kurihara teaches a superconducting wire as described above in claim 1.
The instant specification recites that the substrate is a clad substrate comprising SUS/Cu/Ni (Specification at page 5, paragraph 0020). If this clad material is required for the properties of claim 1 and 2, Honda will be applied herein.
Honda teaches a superconductor wire (para. 0002) wherein the substrate comprises SUS/Cu/Ni (para. 0064).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the substrate comprises SUS/Cu/Ni in Kurihara in order to provide a configuration known in the art as taught by Honda.
As the prior art teaches that the amount of heat can be controlled by the length of the superconductor (Sargent) and the prior art teaches the dimensions and materials of the superconductor (Kurihara, Otto, Honda) that are substantially similar to the invention, it appears that the properties of the superconductor of the prior art are substantially similar to the properties of applicant’s superconductor as claimed.
Regarding claim 2, if the prior art fails to teach the claimed thermal conductivity Gauss will be applied herein. The instant specification recites that thermal conductivity is a result of the materials of the layers and the thickness of the layers. See specification at page 3, paragraph 0014. 
Gauss teaches a superconductor component (abstract) wherein larger layer thicknesses result in higher thermal conductivity (col. 12, lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the thicknesses of the layers of the superconductor wire components of Kurihara in order to provide a mean thermal conductivity overlapping with the claimed range through routine experimentation based on the end use of the product as taught by Gauss.
Additionally, if the thermal conductivity of claim 3 is required to meet the amount of heat recited in claim 1, the rejection is applied herein.

Kurihara fails to teach an insulator wherein the superconductor is wound to have a spiral shape with a space being interposed between windings of the superconducting wire and the space is filled with the insulator.
Tanaka, however, teaches a superconducting coil (abstract) wherein the superconducting wire is wound to have a spiral shape with a space being interposed between windings of the superconductor wire and space is filled with the insulator (fig. 2, #1, 2; col. 8, lines 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconducting wire is wound to have a spiral shape with a space being interposed between windings of the superconductor wire and space is filled with the insulator in Kurihara in order to provide a configuration known in the art as taught by Tanaka.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735